Shaw C. J.
delivered the opinion of the Court. The foundation of the action is this ; the defendant’s minor son, having undertaken to transact business on his own account, at a distance from his father, the defendant requested the plaintiff to assist the son in his business, and promised to indemnify him against any loss he might incur, in so doing. One ground of defence was, that this was an undertaking to be answerable for the debt or default of another, and as such no action could be maintained upon it without a promise in writing conformably to the statute of frauds. But the judge instructed the jury, that the case was not within the statute of frauds; and the Court are of opinion that this direction was right.
The cases on this branch of the statute of frauds, are so numerous, that it would be a difficult task to review them ; and the distinctions as to cases which are or are not within the statute, are so nice, and often so shadowy, that it would be still more difficult to reconcile them. One distinction however is well settled , *471that when the party making the promise, is alone liable, or when in other words the whole credit is given to him, it is an original and not a collateral promise, it is not an undertaking for the debt of another, and therefore is not within the statute of frauds. Skelton v. Brewster, 8 Johns. R. 293 ; Farley v. Cleveland, 4 Cowen, 432 ; Goodman v. Chase, 1 Barn. & Ald. 297. In the present case we think the whole credit was given by the plaintiff to the defendant. The son of the defendant was a minor, and not liable to any action by the plaintiff, for the money paid on his account, on the joint and several note signed by the plaintiff, in pursuance of the defendant’s request. The undertaking and promise of the defendant therefore w'as not collateral to any promise of the son; but was separate, independent, and original.
It is far from being clear that the defendant would not have been liable, had the plaintiff undertaken an onerous obligation at his request, for the benefit of a third person, even though that third person may have been himself liable incidentally and upon a promise implied by law.
As where the plaintiff, at the request of the defendant, became bail for a third person, a parol prdmise to indemnify, was held good. Harrison v. Sawtel, 10 Johns. R. 242. So a promise by one to indemnify another for becoming guarantee for a third, is not within the statute of frauds, and is good without being in writing. Chapin v. Merrill, 4 Wendell, 657. But it is not necessary to decide this question.
Here is ample consideration shown ; the plaintiff having taken upon himself an onerous obligation at the defendant’s request.
Another objection taken to the directions of the judge was this ; the defendant contended, that it was incumbent on the plaintiff to prove, not only that he had undertaken a responsi1 ility for the son, agreeably to his request, but a separate notice of his having paid the money. But the Court are of opinion that this was not necessary, and that the direction in this respect was right.
Another ground of argument for a new trial is, that as the defendant had undertaken to indemnify the plaintiff, for any assistance he might afford his son, m his business, this must apply *472to the business in which he was then engaged ; that he in fací left boarding in the plaintiff’s family, and removed to a distance of three miles, and that this was such a change of business, that the defendant was no longer responsible. We think this point was left to the jury, with instructions sufficiently favorable for the defendant. Supposing the defendant right, in point of law : whether the son had changed his line of business, was a question of fact for the jury, and all the circumstances insisted on by the defendant v\ ere left to the jury to decide, whether they proved such change of business or not. The jury by their verdict found that the son had not changed the course of his business, and there is nothing to show, that this inference from the evidence, was not well warranted.
Another point of some interest and importance in practice was this ; one of the counsel in the cause was called as a witness by the adverse party to testify to some fact. Not recollecting it particularly, he was requested to look at his minutes, then lying on the table, to aid his recollection in the matter inquired of, which he declined doing unless required by the court. He was so required, and to this objection is now taken.
We lay out of the case the fact, that the witness in the par ticular case, was counsel in the cause. Such a witness is not only fully protected, but he is inhibited by law from disclosing any facts communicated to him, or of which he has acquired a knowledge, in consequence of his being professionally engaged in the cause. Whether it were better policy that the law were so framed as to render counsel incompetent as witnesses for the adverse party, is a legislative and not a judicial question. As the law stands they are competent, under the limitation before stated. The argument therefore from the policy of the Jaw in regard to the peculiar condition of counsel, can be of no avail.
The question then is, whether a witness who has the means of aiding his memory by a recurrence to memoranda or papers in his power, can lawfully be required to look at such papers, to enable him to ascertain a fact with more precision, to verify a date, or to give more exact testimony than he otherwise could, as to times, sums, numbers, quantities and the like.
There may be cases undoubtedly, in which it would be a *473great hardship upon a witness to require him to qualify himself, 30 to speak, to testify, by reference to papers and documents it his power ; as when it would subject him to much trouble or expense, or involve any breach of confidence, of duty or of honorary obligation, or unreasonably disclose a knowledge of his own affairs.
But there are other cases, in which it would lead to an entire perversion and frustration of the purposes of justice, if a witness could not be required to refresh his memory, and prepare himself to testify, by an examination of papers in his own custody or power, or when they are produced at the trial. As where a mate of a vessel, who had kept his cargo book, or an inspector of elections his tally list, or a clerk in a warehouse his memorandum of the receipt and delivery of goods, they may testify with great accuracy by the aid of their memoranda, but very imperfectly, or not at all, without. And multitudes of similar cases might be suggested. Suppose these witnesses, from malice or caprice, or still worse, from a desire to favor the adverse party, should refuse to examine their memoranda ; the rights of life, liberty, property or reputation, public and political, as well as private, civil and social rights, might be affected and put in jeopardy. It would be hardly going beyond the principle contended for, to say that an attesting witness, called to prove a will or deed, if he chose to close his eyes and refuse to look at the instrument, might not be required to look at it, and thus qualify himself to say whether he attested it or not.
But the view of the Court is, that, however this question was decided, it is no ground for a new trial. It is a question of sound judicial discretion, for the judge at the trial, to direct how the examination shall be conducted ; and he will be governed in this respect, by a view to the rights of the parties and the furtherance of justice, having due regard to the rights of the witness, under all the circumstances of the case. The witness is bound under his oath to testify the whole truth, and he ought to do what is reasonable to enable him to perform that duty, faithfully and sincerely, according to the spirit of his oath.

Judgment on the verdict